DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. 2001/0003931.
In Re Claim 1, Suzuki et al. teach a liquid transport method in processing of cells, the liquid transport method comprising: 											a) a step in which lateral sides (lateral sides of handle and body of 18, Fig. 12) of a container (18, Fig. 27) holding a liquid (20, Fig. 27) is gripped by a gripping tool (100, Fig. 27) of a robot (28, Fig. 27)from a cassette (240) configured to hold a container, (See Fig. 12) the cassette having a recessed part (see Fig. 12) each shaped corresponding to a bottom surface of the container, (See Fig. 12) the gripping of the container being conducted in such a manner that the gripping tool is not present over a vertical line (Vertical line defined by the width interior wall of 18, Fig. 27) of an opening (Opening of 18, Fig. 27) of the container:											b) a step in which the liquid in the container is transported into a collection container (24, Fig. 27) by rotating the gripped container and orienting the opening of the gripped container toward a vertically lower direction (See Fig. 27 opening of 18 is being rotated toward a vertically lower direction): and											wherein in steps a) and b), the robot operates in such a manner as not to pass over a vertical line (Vertical line defined by the center of the opening 36, Fig. 27) of an opening of the collection container (24, Fig. 27).
Regarding claim 1, Suzuki et al. do not teach the cassette configured to hold a plurality of containers and the cassette having a plurality of recessed parts shaped corresponding to a bottom surface of a container.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a cassette having a plurality of recessed parts shaped corresponding to a bottom surface of a container such that the cassette is configured to hold a plurality of containers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In Re Claim 2, Suzuki teaches wherein the gripping tool is rotatable, (See Fig. 27) and in step b), the container is rotated, in the same direction, about a center axis consisting of an axis parallel to an axis of rotation of the gripping tool. (See Fig. 27)
Regarding Claim 3, Official notice is taken that reciprocation up and down is a well-known method or feature for removing a culture medium etc. Therefore, it would have been obvious to a person having ordinary skill in the art to reciprocate the container up and down in the method of Suzuki in order to reduce wasted material.
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Osborne et al. 6,604,903.
In Re Claim 4, Jennings teaches the method of Claim 1 as discussed above.
Suzuki does not teach rotation of the container performed while being accompanied by a translational motion.
However, Osborne teaches rotation of a container performed while being accompanied by a translational motion. (Column 7, Line 61-Column 8, Line 13)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the container while being accompanied by a translational motion in the method of Suzuki as taught by Osborne in order to provide clearance for use of the method in various settings.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Kawasaki JP 2006-149268.
In Re Claim 6, Suzuki teaches the method of Claim 1 as discussed above.
Suzuki is silent about the liquid being a culture medium.
However, Kawasaki teaches robot handling of a liquid being a culture medium, (abstract)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a culture medium in the method of Suzuki as taught by Kawasaki in order to control cell culturing.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn 9,789,986 and in view of Ono 7,022,151.
In Re Claim 7, Procyshyn teaches a cell processing system, which is a system for use in processing of cells by use of a container, the cell processing system comprising:				a base (Bottom of 20, Fig. 1) provided with a plurality of processing areas (Area around j2 and smaller width portion of 10, Fig. 2) and (Area around 60, Fig. 2) for performing processing by use of the container (90, 92, Fig. 2, Fig. 11) and a carrying-in/carrying-out area (area around vertical door 22 on the right side of Fig. 2) where things for use in the processing can be carried in and carried out;		a robot (50) that is provided on the base and has a gripping tool (53) capable of gripping at least part of the container (92), the robot being adjacent to each of the plurality of processing areas; (See Fig. 2)													a housing (Cover of 20, Fig. 2) that covers the processing areas, the robot, and at least part of the carrying-in/carrying-out area and is able to maintain cleanliness of an inside of the housing;			at least one working section (section around 21 and operator on left side of Fig. 1) that is disposed on the housing or the base and is configured in such a manner that manual operation in the housing from outside of the housing can be performed thereby;				wherein the gripping tool of the robot can reach each of the processing areas; (Fig. 2) the housing is configured such that a part of the housing adjacent to the carrying-in/carrying-out area can be opened and closed; (Vertical door 22 on right side of Fig. 2)						the working section is configured such that its workable area overlaps with the processing area and/or the carrying-in/carrying-out area, (workable area of section around vertical door 22 overlaps processing area, Fig. 2) and things for use in the processing can be moved between the respective processing areas and the carrying-in/carrying-out area through the working section;		at least one openable and closeable shutter, (22 shown in Fig. 1) the at least one openable and closeable shutter configured to produce a closed system when the at least one shutter is closed;
Procyshyn does not teach a plurality of suction portions in a vicinity of the at least one shutter, the plurality of suction portions configured to generate a clean space having a reduced-pressure state in the clean space.
However, Ono teaches a plurality of suction portions (16a, 16b, 30, Fig. 1a, 1b) in the base and in a vicinity of the at least one shutter (9, Fig. la), the plurality of suction portions configured to generate a clean space having a reduced-pressure state in the clean space.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a plurality of suction portions to the system of Procyshyn as taught by Ono in order to control air circulation.
Regarding Claim 7, Procyshyn does not teach the openable and closable shutter being a slide shutter.  However, Official notice is taken that an openable and closeable slide shutter is a well-known method or feature for producing a closed system.  Therefore, it would have been obvious to a person having ordinary skill in the art to make the openable and closable shutter of Procyshyn a sliding shutter in order to prevent swinging into usable space.
In Re Claim 8, Procyshyn teaches a plurality of the working sections (21, Fig. 1), wherein the workable areas of the working sections adjacent to each other overlap each other.
In Re Claim 9, Procyshyn teaches wherein manual preparation for the processing in the processing area can be performed by the working section. (See Fig. 1)
In Re Claim 10, Procyshyn teaches wherein the processing is performed by the robot. (Robot 50 installs caps 92 to containers 90, Fig. 2).
In Re Claim 11, Procyshyn teaches the working section being a glove. (See Fig. 21)
In Re Claim 12, Procyshyn teaches at least one of the processing areas in an area for dispensing a liquid into the container. (40, 42 Fills containers with liquid, Fig. 5a, 5b)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn/Ono as applied to claim 12 above, and further in view of Kawasaki JP 2006-149268.
In Re Claim 13, Procyshyn/Ono teaches the system of Claim 12 as discussed above.
Procyshyn/Ono is silent concerning a culture medium as the liquid.
However, Kawasaki teaches a culture medium as the liquid. (See Abstract)
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a culture medium as the liquid in the system of Procyshyn/Ono as taught by Kawasaki in order to control cell culturing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn/Ono as applied to claim 7 above, and further in view of Osborne 6,604,903.
In Re Claim 14, Procyshyn/Ono teaches the system of Claim 7 as discussed above and wherein the container includes a main body (90) and a cap (92), and at least one of the processing areas is an area for attachment.
Procyshyn/Ono does not teach an area for both attachment and detachment of the cap to and from the container main body.
However, Osborne teaches at least one of the processing areas is an area for attachment and detachment of the cap to and from the container main body. (Fig. 6-8a)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a processing area that both attaches and detaches the cap to and from the container main body in the system of Procyshyn/Ono as taught by Osborne in order to be able to access containers in the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jennings, Mauk et al. and Unemo teach openable and closable slide shutters configured to produce a closed system.  Terumo JP 2012152154 teaches up and down reciprocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652